Order *927entered on or about August 1, 1945, and order entered on or about August 15, 1945, so far as appealed from, unanimously reversed, with $10 costs and disbursements to the appellant, and the motion granted. The date for the examination to proceed to be fixed in the order. Settle order on notice. Order entered on or about June 19, 1945, unanimously reversed, with $10 costs and disbursements to the appellant, and the motion granted. Ho opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.